Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, the prior art does not show the limitations of “after completion of the first-stage bootloader operations but prior to handing off control of the machine to a second-stage bootloader, moving the firmware page tables from a first address region in a memory of the machine to a second address region in the memory; creating an updated set of page tables in the second address region of the memory by modifying a hierarchical structure of the firmware page tables to have an expected number of page table levels; and modifying page table entries in each page table of the updated set of page tables such that each page table entry is accessible by a system software kernel of the machine when control of the machine is handed off from the second-stage bootloader to the system software kernel.”
With respect to independent claim 12, the prior art does not show the limitations of “ after completion of the first-stage bootloader operations but prior to handing off control of the machine to a second-stage bootloader, move the firmware page tables from a first address region in a memory of the machine to a second address region in the memory; create an updated set of page tables in the second address region of the memory by modifying a hierarchical structure of the firmware page tables to have an expected number of page table levels; and modify page table entries in each page table of the updated set of page tables such that each page table entry is accessible by a system software kernel of the machine when control of the machine is handed off from the second-stage bootloader to the system software kernel.”
With respect to independent claim 19, the prior art does not show the limitations of “after completion of the first-stage bootloader operations but prior to handing off control of the machine to a second-stage bootloader, move the firmware page tables from a first address region in the system memory to a second address region in the system memory; create an updated set of page tables in the second region of the system memory by modifying a hierarchical structure of the firmware page tables to have an expected number of page table levels; and modify page table entries in each page table of the updated set of page tables such that each page table entry is accessible by a system software kernel when control of the computer system is handed off from the second- stage bootloader to the system software kernel.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.